Citation Nr: 1529592	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-20 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability other than radiculopathy or a skin disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a skin disability causing recurrent skin sores and infection of the left ankle, to include as secondary to a service- connected disability. 

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for arthritis of the left first metatarsophalangeal (MTP) joint.


REPRESENTATION

The Veteran represented by:    Kenneth Dojaquez, Attorney
ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for arthritis of the left MTP joint is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected radiculopathy disability causes a foot drop requiring the Veteran to wear a brace to help him walk; the foot brace rubs the lateral side of the left ankle and causes recurrent skin sores and infection of the left ankle.

2.  A disability of the Veteran's left ankle other than L5 radiculopathy a skin disability has not been diagnosed.

3.  Right knee osteoarthritis is caused by or aggravated by the Veteran's L5 radiculopathy with left foot drop.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a skin disability, causing recurrent sores and infections of the left ankle, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for the establishment of service connection for a left ankle disability, other than L5 radiculopathy and a skin disability, have not been met.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee ostearthritis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

As the issues of service connection for a skin disability and service connection for a right knee disability are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to those claims is not necessary.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in January 2013.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in August 2013. 

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as opinions and an explanation and rationale for the opinions.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is listed as a disease under § 3.309 as a chronic disease.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of, for example, arthritis, unless his disabilities are conditions under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Furthermore, a diagnosis such as arthritis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, clinical and diagnostic tests, such as X-rays and laboratory tests, or specialized testing for a disability such as arthritis and clinical interviews, all of which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion of the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the nexus of the disability to service.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important; however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to the relationship of a disability to service, the Board has disregarded the Veteran's opinions in its analysis.

Service Connection for a Skin Disability

The Veteran is service-connected for radiculopathy of the left lower extremity and service connected for traumatic arthritis with degenerative disc disease and spondylosis of the lumbar spine, post surgery (low back disability).  The radiculopathy disability was described in the March 2011 VA examination as L5 radiculopathy with foot drop.  

In January 2008 the Veteran had a sudden onset of radicular pain and weakness of the left leg.  An MRI showed a huge extended disc fragment on the left L4-L5.  He had surgery to remove a large herniated disc at L4-L5.  Thereafter, the Veteran had resolution of his pain, but developed a pronounced foot drop.  A May 2008 NCS/EMG study demonstrated severe left lumbosacral radiculopathy without signs of reinnervation.  

In October 2008, a rehabilitation specialist noted the Veteran developed sores in the left foot dorsum area because he is insensate.  An EMG/NCS study the same time showed evidence of chronic L5 radiculopathy on the left.  He was diagnosed with persistent left L5 motor deficit, described as near complete.

The foot drop has continued to this day and as a result, the Veteran must wear a brace covering his left ankle for walking.  He apparently cannot walk without the brace and must use it even when he is at home.  

In May 2010, an orthopedic surgeon with the University of Sought Carolina noted the Veteran post-operatively did not have any significant recovery of his dorsiflexion loss and had difficulty with ambulation.  He had occasional skin problems due to a sensory deficit at the lateral malleolus area.  

In June 2010, Dr. S. Woolf, an orthopedic surgeon, evaluated the Veteran's L5 radiculopathy and the problems it caused the Veteran in walking.  He noted not only did the Veteran use a brace to ambulate, but the brace came into contact with the skin and he found hyperkeratosis in the area.

In October 2012, the Veteran stated the brace he uses to compensate for the foot drop rubs his left ankle and causes open sores and infection of the ankle.  He has submitted pictures of these sores which the Board has reviewed.  

In a VA examination in August 2013, the examiner concluded it was less likely than not that the skin disability was related to service.  No skin condition was treated in service and the current skin condition was being caused by a condition not related to service.  The Veteran had difficulty with prolonged walking and the more he walked, the more his skin was irritated from the brace rubbing the lateral left foot.  

In March 2015, the RO granted service connection for the low back disability and the L5 radiculopathy with foot drop in the left lower extremity.

Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin, 11 Vet. App. 509, 512.  As the Veteran has service-connected L5 radiculopathy, the second element of secondary service is met.

In many cases, medical evidence is required to meet the requirement that the existence of a disability and the nexus evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303,309 (2007).

The Veteran's skin disability is not one that case law that has been found to be capable of lay observation.  See Jandreau, 492 F.3d 1372, 1377 (explaining in a footnote that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).  Nevertheless, the Board finds that this is a case in which the Veteran's lay opinion is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  The sores and infections the Veteran suffers are similar to varicose veins, Barr, supra, and are therefore subject to non-expert diagnosis due to the readily observable defining characteristics of the condition.

The Board finds that the Veteran is competent and credible to describe the symptoms of his skin disability and their onset.  The Veteran states that he began experiencing sores and infections of his left ankle when he had to start wearing a left ankle brace and has experienced these symptoms ever since.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board recognizes that against the Veteran's evidence is the opinion of the August 2013 VA examiner, but upon closer examination of his opinion, the Board concludes the examiner supports the Veteran's claim of service connection.  He stated that the left ankle skin disability was attributable to another disability, the radiculopathy causing the need for a brace which in turn caused sores and infections on the left ankle.  At that time, the radiculopathy was a non-service connected disability.  That disability is now service connected and therefore the examiner's opinion establishes a nexus once the radiculopathy became service connected.  

Resolving all doubt in favor of the Veteran, service connection for a skin disability causing sores and infections is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for a Left Ankle Disability Other than L5 Radiculopathy and a Skin Disability

The Veteran has filed a claim for a left ankle disability.  The Board understands the Veteran is asserting he has a left ankle disability that is distinct from the foot drop caused by his L5 radiculopathy or the skin disability of sores and infections caused by his brace.  

The service treatment records do not contain any diagnosis, treatment, or complaints regarding the left ankle.

The Veteran has submitted various medical records from the private physicians who have treated him for his low back disability and the resulting L5 radiculopathy and foot drop.  These records, however, do not contain any diagnosis of a left ankle disability that is separate or different than the L5 radiculopathy and skin sores.  

In July 2010, the Veteran was issued a new brace where it was noted that the old brace was "causing a bit of wear at the medial aspect of the ankle, the medial malleolus."

In a March 2011 VA examination that focused on the left foot, an X-ray of the left ankle was described as unremarkable. 

Separate and apart from the Veteran's L5 radiculopathy and the skin disability, the medical evidence does not establish any disability of the left ankle such as arthritis.  Further, X-ray studies of the ankle have been normal.  There is not even any medical treatment of the left ankle, excluding the foot drop symptoms or the sores and infections from the ankle brace.  The only evidence of a distinct left ankle disability is the July 2010 finding that the brace caused wear at the medial aspect of the left ankle.  This is not a diagnosis, however, but a finding noted on an examination.  Findings or symptoms are not disabilities in and of themselves for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  See also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  Wear on the medial aspect of the left ankle is a finding that manifests itself only in examination and is not a disability for which service connection can be granted. As such, service connection for wear on the left ankle is not warranted.

Further, the Board finds that the evidence does not demonstrate a current disability for service connection purposes.  In the absence of a current disability or diagnosis of a left ankle disability distinct from his L5 radiculopathy and /or his skin disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is also no competent and credible evidence of any such left ankle disability at any point during the claims period or shortly before the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a left ankle disability other than his L5 radiculopathy and his skin disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Knee Disability

In high school, the Veteran had surgery for a medial meniscus injury.  

After high school, the Veteran attended The Citadel, which, as a military academy, required physical training and the Veteran also participated in sports.  He did not have any treatment or complaints about his right knee.  At graduation, or as he was preparing to graduate from The Citadel, he had a physical examination in October 1980 that was normal and he had no complaints about his knee.

Service treatment records (STRs) show that in his service entrance examination in September 1981 the Veteran reported the previous meniscus surgery but otherwise, he had no complaint about his right knee; the knee was found normal upon examination.  The Veteran made one complaint of right knee pain in service in February 1984 in which the diagnosis was subpatellar bursitis.  Upon separation in December 1986 the Veteran did not have any complaints regarding his right knee and it was normal on examination. 

In October 2012 the Veteran asserted that the L5 radiculopathy and resulting foot drop caused him to alter his gait and now caused pain and loss of motion for the right knee.  He denied having had any knee problems until after the January 2008 surgery and the development of the foot drop.  

The Veteran submitted an opinion letter dated in March 2013 from Dr. E. Anderson who noted that the Veteran's right knee did well throughout his time in The Citadel, throughout service, and for many years.  His current problems with the right knee are relatively recent and of late onset.  Therefore, Dr. Anderson concluded more likely than not the right knee condition was attributable to the left foot drop.  

An MRI in November 2012 demonstrated the post-surgical changes from the meniscus surgery when the Veteran was in high school.  It also demonstrated mild osteoarthritis with large joint effusion and some synovitis.  Finally, the MRI showed mucoid degeneration of the anterior cruciate ligament and findings that may represent a partial rupture of a popliteal cyst.  X-rays in October 2012 were normal.

In a VA examination in August 2013, the examiner concluded it was less likely than not that the right knee disability was caused by service inasmuch as he had no problem from the time of surgery to approximately a year before the examination.  

When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).  In this instance, there are various theories by which the Veteran could assert service connection.  There is the issue of whether the Veteran had a pre-existing condition noted upon entrance that was aggravated by service.  There is also evidence that his knee condition may be directly attributable to service as he sought treatment for subpatellar bursitis in February 1984.  Next, as osteoarthritis of the right knee joint was not diagnosed until November 2012, service connection may also be granted if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Finally, service connection may be warranted as a disability caused or aggravated by his left L5 radiculopathy with foot drop causing him to alter his gait which in turn affected the right knee resulting in osteoarthritis.  

Here, the VA examiner noted the Veteran had no problems with his right knee following surgery including service and for many years afterwards.  This information leads him to conclude that service did not aggravate residuals of the pre-existing right knee injury.  Less clearly, it appears the examiner also concluded the Veteran's service did not directly cause the right knee osteoarthritis.  The VA examiner, however, did not discuss whether the Veteran's radiculopathy disability caused or aggravated the right knee osteoarthritis.  Dr. Anderson, however, did address the theory of secondary service connection.  In fact, he relied upon the same information that the examiner did, namely, the Veteran's right knee did well throughout his time in The Citadel, throughout service, and for many years afterwards, but only recently developed problems, which lead him to conclude that the Veteran's right knee disability is caused or aggravated by the left foot drop altering his gait.

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  The Board finds the opinion of Dr. Anderson well-reasoned and provides a rationale that is consistent with other evidence of record.  He took into account all of the medical evidence of record and relied upon and applied medical knowledge to form the opinion.  He also set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

As Dr. Anderson provided the only opinion of record as to whether the right knee osteoarthritis was caused or aggravated by the left L5 radiculopathy, and applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the evidence competent, credible, and highly probative on the material issues of fact.  This evidence establishes that a service connected disability caused or aggravated another disability, which supports, the Veteran's claim.  For the reasons expressed, the Board finds the Veteran's evidence and the opinion of Dr. Anderson more probative than the opinion of the VA examiner, failed to address the theory of secondary service connection.  

In sum, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current right knee disability is related to his service connected left L5 radiculopathy.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of secondary service connection are satisfied, and the benefit sought on appeal is granted as to the issue of service connection for a right knee disability, osteoarthritis.


ORDER

Entitlement to service connection for a skin disability causing recurrent sores and infections of the left ankle is granted.

Entitlement to service connection for a left ankle disability, other than radiculopathy or a skin disability, is denied.  

Entitlement to service connection for a right knee disability, osteoarthritis, is granted

REMAND

In service, in February 1984 the Veteran sought treatment for his left foot after a motorcycle apparently ran over it.  He complained it hurt to walk but there were no other symptoms or findings.  The diagnosis was a mild contusion.

In March 2011, X-rays demonstrated osteoarthritis of the left first MTP joint.

In a March 2013 opinion letter, Dr. E. Anderson stated more likely than not the left toe osteoarthritis was due the military trauma, apparently referring to the motorcycle accident, although the reference is not clear to the Board.  Dr. Anderson did not offer any rationale for his opinion.

In August 2013 a VA examiner concluded that it was less likely than not that the toe osteoarthritis was related to service because no left foot condition was treated in service and the Veteran's disability had its onset after service.  X-rays confirmed the presence of osteoarthritis in the left first MTP joint.  

After reviewing the opinion of the VA examiner, the Board has determined that it is inadequate.  The examiner relied upon a finding that the Veteran never sought treatment in service but, as noted, the Veteran sought treatment in February 1984 for an injury to his left foot after it was run over by a motorcycle.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

As to Dr. Anderson's opinion, he only stated that there is a link between the osteoarthritis and "military trauma."  He offered no basis or rationale to explain how he reached his opinion.  In contrast, his opinion finding the Veteran's right knee disability to be related to his radiculopathy was supported by various facts that led to his conclusion.  In this respect, the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  The Board thus finds the opinion general in nature and is insufficient for the Board to decide the claim.  See also Stefl v. Nicholson, 21 Vet.App. 120, 124 (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

The Board therefore finds both opinion reports inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA foot examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a disability of the left first MTP joint.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to discuss the clinical significance of a motorcycle running over the Veteran's left foot in February 1984.  

A complete rationale for any opinion offered should be provided.

2.  After the development requested is completed, readjudicate the claim for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


